NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

WARREN C. HAVENS,                               No.    18-15679

                Appellant,                      D.C. No. 3:17-cv-02882-WHO

 v.
                                                MEMORANDUM*
LEONG PARTNERSHIP,

                Appellee.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                          Submitted December 17, 2019**


Before:      FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Warren Havens appeals pro se the district court’s judgment affirming the

bankruptcy court’s award of attorneys’ fees under 11 U.S.C. § 303(i) following the

dismissal of an involuntary Chapter 11 petition Havens filed against Leong

Partnership. We review the bankruptcy court’s interpretation of bankruptcy


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
statutes de novo, without deference to the district court’s review. Vibe Micro, Inc.

v. SIG Capital, Inc. (Matter of 8Speed8, Inc.), 921 F.3d 1193, 1195 (9th Cir. 2019),

cert. denied, 2019 WL 4922757 (U.S. Oct. 7, 2019) (No. 19-137). We “will not

disturb a bankruptcy court’s award of attorney’s fees unless the court abused its

discretion or erroneously applied the law.” Orange Blossom Ltd. P’ship v.

Southern Calif. Sunbelt Developers, Inc. (In re S. Cal. Sunbelt Developers, Inc.),

608 F.3d 456, 461 (9th Cir. 2010). We affirm.

      The bankruptcy court properly treated Arnold Leong as a debtor for

purposes of an award of attorneys’ fees under 11 U.S.C. § 303(i) because the

bankruptcy petition alleged that he was a general partner of debtor Leong

Partnership. See 11 U.S.C. § 303(i) (authorizing an award of “a reasonable

attorney’s fee” in favor of the debtor); Fed. R. Bankr. P. 9001(5)(B) (providing that

“if the debtor is partnership, ‘debtor’ includes any or all of its general partners”).

      Using the lodestar method, the bankruptcy court properly exercised its

discretion in awarding bankruptcy counsel’s requested fee in full; in concluding

that litigation counsel’s work was necessary; and in reducing litigation counsels’

requested fee by 20% based on duplication of effort and block billing. See In re S.

Cal. Sunbelt Developers, Inc., 608 F.3d at 461 (standard of review); In re Hunt,

238 F.3d 1098, 1105 (9th Cir. 2001) (holding, on review of an award of attorneys’

fees under 11 U.S.C. § 523(d), that the lodestar method is the primary method used


                                           2
to determine a reasonable fee in a bankruptcy case).

      Appellant’s motion for a stay (Docket Entry No. 19) is denied.

      Appellant’s motions for judicial notice (Docket Entry Nos. 20-22) are

denied.

      AFFIRMED.




                                         3